SECURITY NATIONAL FINANCIAL CORPORATION 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 Telephone (801) 264-1060 December 23, 2010 VIA EDGAR U. S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Eric Envall Re: Security National Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Fiscal Quarter Ended September 30, 2010 File No. 000-09341 Dear Mr. Envall: This will confirm that on December 23, 2010, in a conversation with Randall A. Mackey of Mackey Price & Mecham, counsel for Security National Financial Corporation (the “Company”), you agreed to extending the time until January 7, 2011 for the Company to file a response to the above-referenced comment letter dated December 20, 2010. Very truly yours, /s/ Stephen M. Sill Stephen M. Sill Vice President, Treasurer and Chief Financial Officer
